Matthew T. Findley
matt@anchorlaw.com
Eva R. Gardner
eva@anchorlaw.com
Ashburn & Mason, P.C.
1227 W. 9th Avenue Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Facsimile: (907) 277-8235
Attorneys for Paul G. Shearer


                  IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ALASKA


PAUL G. SHEARER,                       )
                                       )
           Plaintiff-Appellant,        )
                                       )
                                       )
      vs.                              )
                                       ) Case No. 3:18-cv-00035-HRH
DAVID BERNHARDT, UNITED STATES         ) Patent Application AA-71472
DEPARTMENT OF INTERIOR, BUREAU         )
OF LAND MANAGEMENT, AND                )
NATIONAL PARK SERVICE,                 )
                                       )
           Defendants-Appellees.       )
______________________________________ )

             PAUL SHEARER’S MOTION FOR JUDICIAL NOTICE

        Plaintiff-Appellant Paul Shearer, pursuant to Federal Rule of Evidence 201, 1

respectfully requests that the Court take judicial notice of the following documents,

which are relied upon in his Opening Brief but not included in the Administrative

Record:


1
  Fed. R. Evid. 201(d) states that judicial notice may be taken “at any stage of the
proceeding.”
                                                                       Page 1 of 3


    Case 3:18-cv-00035-HRH Document 49 Filed 10/25/19 Page 1 of 3
        • Compl. Ex. 8: Shearer Section 120 Consent (1998)
        • Compl. Ex. 9: Order Re Motion to Add Charges Denied, Motion to Postpone
          Denied, Patent Application AA-71472 (OHA 2006)
        • Compl. Ex. 14: Memorandum Decision, Case No. 4FA-93-02045CI
          (Fairbanks Superior Court, Sept. 13, 1996)
        • Compl. Ex. 15: Corrected Judgment and Decree Quieting Title, Case No.
          4FA-79-00194CI (Fairbanks Superior Court, Apr. 12, 1991)
        • Compl. Ex. 16: Stipulation to Dismiss and Settlement Documents, Case No.
          4FA-79-00194CI (Fairbanks Superior Court, 1981)
        • Compl. Ex. 17: Judgment and Decree, Case No. 4FA-91-02148CI (Fairbanks
          Superior Court, Dec. 27, 1993)
        • Compl. Ex. 18: Letters from DOI re Keystone, Pennsylvania, and Pittsburg
          claims (1994)
        • Compl. Ex. 20: Anthony Assignment of Rights to Shearer (Jan. 20, 2005)
        • Compl. Ex. 22: Settlement Agreement, Case No. 4FA-93-2045CI and 4FA-
          98-01250CI (Feb. 23, 2005)
        • BLM Manual 3860, Mineral Patent Applications (July 9, 1991)
        • BLM Manual 3862, Lode Mining Claim Patent Applications (July 9, 1991)

These documents are attached to Shearer’s Notice of Filing Supplemental Materials

Cited in Opening Brief. They are all (a) part of official court records, (b) publicly

recorded, (c) authored by Defendants-Appellees, and/or (d) already in Defendants-

Appellees’ possession. These documents are therefore appropriate for judicial notice

under Federal Rule of Evidence 201(b)(2), because they “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.”



                                                    ASHBURN & MASON, P.C.
                                                    Attorneys for Paul G. Shearer

DATED: October 25, 2019                             By: s/Matthew T. Findley_______
                                                          Matthew T. Findley
                                                          Alaska Bar No. 0504009
PAUL SHEARER’S MOTION FOR JUDICIAL NOTICE                                           Page 2 of 3
Shearer v. Department of Interior, et al., No. 3:18-cv-00035-HRH

  Case 3:18-cv-00035-HRH Document 49 Filed 10/25/19 Page 2 of 3
                                                            matt@anchorlaw.com
                                                            Eva R. Gardner
                                                            Alaska Bar No. 1305017
                                                            eva@anchorlaw.com



CERTIFICATE OF SERVICE

I hereby certify that on October 25, 2019, I filed a true and correct copy of the foregoing
document with the Clerk of Court for the United States District Court – District of
Alaska by using the CM/ECF system. Participants in Case 3:18-cv-00035-HRH who
are registered CM/ECF users will be served by the CM/ECF system.

ASHBURN & MASON, P.C.

s/Julia Kentch




PAUL SHEARER’S MOTION FOR JUDICIAL NOTICE                                            Page 3 of 3
Shearer v. Department of Interior, et al., No. 3:18-cv-00035-HRH

  Case 3:18-cv-00035-HRH Document 49 Filed 10/25/19 Page 3 of 3
